ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 22 April 2022 for the application filed 4 December 2019 which claims foreign priority to FR1872368 filed 5 December 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 19 August 2022 as follows:
Claim 1:  An aircraft portion, comprising: 
a floor; 
a fuselage structure forming an arch above the floor; 
an item of furniture equipment, comprising a mass, extending at least from the floor to the fuselage structure forming an arch; and, 
wherein the item of furniture equipment is suspended from the fuselage structure forming an arch by at least one suspension point, and 
wherein substantially all the mass 
Claim 7: The aircraft portion according to claim 1, wherein the item of furniture equipment has a 
Claim 11: An aircraft, comprising: 
a fuselage, 
a floor structure attached to the fuselage, 
a monument, comprising a mass, having an upper portion and a lower portion, 
wherein the lower portion is in contact with the floor structure, and 
wherein the upper portion includes a suspension point attached to the fuselage supporting substantially all the mass 
Response to Arguments
Applicant’s arguments, see pages 5-11, filed 22 April 2022, with respect to claims 1-12 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-12 have been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a floor; a fuselage structure forming an arch above the floor; an item of furniture equipment, comprising a mass, extending at least from the floor to the fuselage structure forming an arch; and, wherein the item of furniture equipment is suspended from the fuselage structure forming an arch by at least one suspension point, and wherein substantially all the mass of the item of furniture equipment is taken up by the fuselage structure forming an arch” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-10 depend from claim 1 and are therefore also found allowable.
Regarding Claim 11, the prior art of record fails to disclose or teach “a fuselage, a floor structure attached to the fuselage, a monument, comprising a mass, having an upper portion and a lower portion, wherein the lower portion is in contact with the floor structure, and wherein the upper portion includes a suspension point attached to the fuselage supporting substantially all the mass of the monument” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 11 is neither anticipated nor made obvious by the prior art of record.  Claim 12 depends from claim 11 and is therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        26 August 2022